                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:06CR202

        vs.
                                                                      MEMORANDUM
ANTHONY BIRDINE,                                                       AND ORDER

                        Defendant.


       This matter is before the Court on the Defendant’s “Motion Petitioning the

Honorable Court Pursuant to Section 404 of the First Step Act’s Retroactive Application

of Fair Sentencing Act of 2010,” ECF No. 168 and 169.1

       The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

effective August 3, 2010, reduced the penalties for certain crack cocaine offenses. The

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), permits but does not require

sentencing judges to reduce sentences imposed prior to the Fair Sentencing Act.

       Defendant Anthony Birdine was sentenced on February 12, 2007, to a term of life

imprisonment on Count I of the Superseding Indictment (Conspiracy to Distribute or

Possess with Intent to Distribute Cocaine Base), and 360 months each, concurrent, on

Counts II III, and IV of the Superseding Indictment (Distribution or Possession with Intent

to Distribute Cocaine Base). He was held responsible for at least six kilograms of cocaine

base, and his life sentence on Count I was mandated by 21 U.S.C. § 841(b)(1) and § 851,




       1 This Court considers General Order 2019-01 to be inapplicable. The retroactive sentencing
worksheet, ECF No. 170, was prepared at the request of the undersigned, and the Court is not appointing
the Federal Public Defender or his designee to pursue the Defendant’s Motion.
because of his prior convictions for felony drug offenses.                     He appealed, and his

convictions and sentences were affirmed.

        The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

effective August 3, 2010, reduced the penalties for certain crack cocaine offenses, but

did not alter the language of 21 U.S.C. § 841(b)(1) and § 851 that mandated Birdine’s life

sentence on Count I of the Superseding Indictment. Section 401 of the First Step Act

does amend 21 U.S.C. § 841(b)(1)(A) by reducing the mandatory term of life

imprisonment to a term of imprisonment of not less than 25 years. However, Section 401

of the First Step Act applies to offenses committed before the date of enactment of the

First Step Act only if the sentence for the offense was not imposed as of that date.

        Accordingly, the First Step Act provides no relief for Birdine.2

        IT IS ORDERED:

        1. The Defendant’s “Motion Petitioning the Honorable Court Pursuant to Section
        404 of the First Step Act’s Retroactive Application of Fair Sentencing Act of
        2010,” ECF No. 168 and 169, is denied;
        2. The Clerk will mail a copy of this Memorandum and Order to the
        Defendant at his last known address.


        Dated this 3rd day of April 2019.
                                                          BY THE COURT:
                                                          s/Laurie Smith Camp
                                                          Senior United States District Judge




        2  The Court construes Birdine’s Motion as seeking relief with respect to his life sentence under
Count I of the Superseding Indictment only. Accordingly, if Birdine were to obtain a commutation of his
sentence on Count I to a term of incarceration less than 360 months, this Order will not bar him from seeking
relief under Section 404 of the First Step Act with respect to his sentences under Counts II, III, and IV.

                                                     2
